Citation Nr: 1307049	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  11-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) in the lower extremities, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1955.

This matter is on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes at the outset that the Veteran has never specifically claimed entitlement to service connection for PVD.  Rather, this claim was incorporated as part of the Veteran's July 2010 claim, where he sought service connection for a "heart disorder" as secondary to his service-connected psychiatric disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85-87 (2009) (noting that a claimant's identification of the benefit sought does not require any technical precision and indicating that referring to a body part or system by describing symptoms may satisfy the requirement).  It has been characterized as above for this reason.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral vascular disease was not shown in service or for many years thereafter, and is unrelated to either active duty service or a service-connected disability.


CONCLUSION OF LAW

Peripheral vascular disease in the lower extremities was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the evidence of record indicates that the Veteran's service treatment records are unavailable.  Nevertheless, the Board is satisfied that a diligent attempt to acquire them has been made.  Moreover, the RO has obtained the Veteran's VA outpatient treatment records, and the Veteran submitted treatment records from a private facility 

Additionally, VA examinations relevant to the issue on appeal were obtained in September and November 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The procedural evidence contained in the claims file indicates that the Veteran's service records are unavailable, despite the RO's diligent effort to locate them.  In such cases, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered. Rather, it instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is claiming entitlement to service connection for PVD in both lower extremities.  However, after a review of the evidence of record, the Board determines that service connection is not warranted.  As an initial matter, there is no competent evidence indicating that the Veteran had PVD during active duty service.  While the Board recognizes that his service treatment records are unavailable, the record does contain evidence from as early as 1980, where PVD was not observed or suggested.  

In fact, the Veteran was not diagnosed with PVD until his VA examination in September 2010, where he complained of cramping in his legs around the thigh and calf muscles after walking greater than 100 feet.  However, there are symptoms in the record that may potentially indicate PVD before that time.  For example, in June 2006, he exhibited symptoms such as diminished pedal pulses, abnormal skin texture, diminished hair growth and diminished sensation response to vibration.  However, even if the Board were to presume that his symptoms observed in June 2006 represented early-stage PVD, this is still over fifty years after he left active duty.  Therefore, continuous symptoms have not been shown based on the clinical evidence.  

Despite the lack of clinical evidence, continuity may be shown based on the Veteran's statements regarding the symptoms he experienced, unless such statements are determined to not be credible.  See McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  This is particularly important in situations such as this, where the RO has previously conceded that the Veteran is a combat veteran.  See 38 U.S.C.A. § 1154(b) (lay statements by combat veterans regarding in-service injuries are accepted as fact absent a showing of clear and convincing evidence to the contrary).  In this case, however, the evidence does not indicate that the Veteran has ever stated that he experienced PVD since active duty.  Rather, he stated at his VA examination in November 2010 that such symptoms had only "been going on for a few years."  Therefore, the Board does not find that he has ever asserted PVD symptoms since active duty.  As such, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's current complaints and either active duty service or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute his PVD to active duty or to a service-connected disorder, despite his contentions to the contrary.  First, there is no evidence of record indicating a relationship between the Veteran's active duty service and PVD.  Significantly, there is no clinical evidence supporting such a relationship, nor has any treating physician indicated that such a relationship exists.

As to the question of whether the Veteran's PVD may be related to a service-connected disability, the Board places significant probative value on a November 2010 VA examination undertaken specifically to address this issue.  On that occasion, the Veteran stated that his PVD symptoms have been "going on for a few years," but he has not undergone any surgeries to the lower extremities, other than some skin cancer resections and a coronary artery bypass graft in the left lower extremity.  The Veteran also noted that he has been treated for diabetes mellitus for the past 5 to 6 years.  Upon examination, the dorsalis pedis pulses were undetectable, and his tibial pulses were only very faintly palpable.  There was no evidence of eczema and his feet felt cool to the touch.  

At the conclusion of the examination, the VA examiner diagnosed PVD in both extremities.  While the examiner acknowledged that the Veteran is service connected for coronary artery disease and for an acquired psychiatric disorder, he noted that coronary artery disease does not cause PVD per se, although the underlying risk factors are the same.  In this case, the VA examiner concluded that the Veteran's diabetes mellitus and tobacco use were the likely causes of his PVD, and it was less likely than not that it was attributable to his psychiatric disorder or his coronary artery disease.  

The Board finds that this examination is adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, it is afforded great probative value.  Significantly, there is no clinical evidence to rebut the examiner's conclusions.  

The Board has also considered the statements made by the Veteran relating his PVD to his active service and to his service-connected disabilities.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his PVD.  See Jandreau, 492 F.3d at 1377, n.4.  Because PVD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's PVD are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for peripheral vascular disease in the lower extremities, to include as secondary to a service-connected disability, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


